Exhibit 10.3
SECOND AMENDMENT to
THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
for
DISCOVERY PRODUCER SERVICES LLC
     This Second Amendment (“this Amendment”) to the Third Amended and Restated
Limited Liability Company Agreement (the “Agreement”) of Discovery Producer
Services LLC (the “Company”), is adopted, executed and agreed to by and among
DCP Assets Holding, LP (“DCP Member”), a Delaware limited partnership and
Williams Partners Operating LLC (“Williams Member”), a Delaware limited
liability company, as all of the Members of the Company, pursuant to the
authority granted in Section 11.2 of the Agreement. Capitalized terms used but
not defined in this Amendment shall have the meaning assigned to such terms in
the Agreement.
     WHEREAS, the Members entered into the Agreement on June 13, 2005, but
effective as of the Effective Date;
     WHEREAS, Section 11.2 of the Agreement provides that the Agreement may be
amended by an instrument in writing signed by all of the Members;
     WHEREAS, the Members deem it to be in the best interest of the Company to
amend the definition of “Available Cash” in Section 1.2 and to amend Section 4.3
of the Agreement as provided in this Amendment.
     NOW, THEREFORE, the Agreement is hereby amended as follows:
1. The definition of “Available Cash” in Section 1.2 is hereby deleted in its
entirety and restated to read as follows:
     “Available Cash” means, with respect to any Quarter ending prior to the
dissolution or liquidation of the Company, and without duplication:

  (a)   the sum of (i) all cash and cash equivalents of the Company on hand at
the end of the month preceding the end of such Quarter and (ii) all additional
cash and cash equivalents of the Company on hand on the date of determination of
Available Cash with respect to such Quarter resulting from Working Capital
Borrowings, less     (b)   the amount of any cash reserves that is necessary or
appropriate in the reasonable discretion of the Management Committee to (i)
provide for the proper conduct of the business of the Company (including
reserves for future capital expenditures and for anticipated future credit needs
of the Company) subsequent to such Quarter or (ii) comply with applicable Law or
any loan agreement, security agreement, mortgage, debt

1



--------------------------------------------------------------------------------



 



instrument or other agreement or obligation to which the Company is a party or
by which it is bound or its assets are subject.
Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which a liquidation or dissolution of the Company occurs and any subsequent
Quarter shall equal zero.
2. Section 4.3 is hereby deleted in its entirety and restated to read as
follows:
“Section 4.3 Distributions.
     By the end of each Quarter ending after the Effective Date an amount equal
to 100% of Available Cash with respect to such Quarter shall, subject to Section
18-607 of the Delaware Act, be distributed in accordance with this Article 4 by
the Company to the Members in accordance with their respective Percentage
Interests; provided, no such distribution of Available Cash shall be made to
Members until the Williams Member shall have been repaid in full the aggregate
amount of any Working Capital Shortfall Advance made pursuant to
Section 3.6(b).”
3. Except as hereby amended, the Agreement shall remain in full force and
effect.
4. This Amendment shall be governed by and construed and enforced in accordance
with the Laws of the State of Delaware as applied to contracts made and
performed within the State of Delaware, without regard to principles of conflict
of Laws.
5. If any of the provisions of this Amendment is held invalid or unenforceable,
such invalidity or unenforceability shall not affect in any way the validity or
enforceability of any other provision of this Amendment. In the event any
provision is held invalid or unenforceable, the Members shall attempt to agree
on a valid or enforceable provision which shall be a reasonable substitute for
such invalid or unenforceable provision in light of the tenor of this Amendment
and, on so agreeing, shall incorporate such substitute provision in this
Amendment.
6. This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Members hereto have executed this Amendment
effective as of May 1, 2009.

            DCP ASSETS HOLDING, LP
      By:   /s/ Greg K. Smith         Name:   Greg K. Smith        Title:   Vice
President        WILLIAMS PARTNERS OPERATING LLC
      By:   /s/ Kevin R. Rehm         Name:   Kevin R. Rehm        Title:  
Member Representative   

3